Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	Claims 1-5, 8-15, and 18-22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
As to claim 1 (representative of claim 9), it contains allowable subject matter when the claim is taken as a whole.  See the italicized text indicating aspects that in combination with the remainder of the claim differentiate it from prior art:
1.	A computer-implemented method executed by a host processor of an information handling system (IHS) comprising a plurality of Peripheral Component Interconnect Express 5(PCIe) devices, each PCIe device comprising PCIe configuration registers containing configuration settings for the PCIe device, wherein the computer-implemented method comprises: 
generating a PCIe device table in response to the IHS transitioning from a lower power state to a higher power state, wherein said generating comprises: 
reading the configuration 10settings stored within the PCIe configuration registers of each of the plurality of PCIe devices; and 
storing the read configuration settings within the device table; 
determining, in response to detecting a system management interrupt (SMI), whether or not a spurious reset has occurred for at least one device of the plurality of devices, wherein a spurious reset occurs when the at least one PCIe device is automatically reset and the configuration settings stored within the PCIe configuration registers of the at least one PCIe device are reset to power-on default settings; and  

recovering the at least one PCIe device, wherein said recovering comprises using the configuration settings, which were previously stored within the PCIe device table for the at least one PCIe device, to overwrite the power-on default settings and restore the configuration settings stored within the PCIe configuration registers included within the at least one PCIe device; and
temporarily disabling Active State Power Management (ASPM) support for the at least one PCIe device until the IHS is rebooted.  

As to claim 5 (representative of claim 14), it contains allowable subject matter when the claim is taken as a whole. See the italicized/bolded/underlined text indicating aspects, that in combination with the remainder of the claim, differentiate it from prior art:
5.	A computer-implemented method executed by a host processor of an information handling system comprising a plurality of Peripheral Component Interconnect Express (PCIe) devices, each PCIe device comprising a set of PCIe configuration registers containing configuration settings for the PCIe device, wherein the computer-implemented method comprises:
generating, in response to the IHS transitioning from a lower power state to a higher power state, a PCIe device table containing the configuration settings stored within the set of PCIe configuration registers for each of the PCIe devices; 
determining, in response to detecting a system management interrupt (SMI), whether or not a spurious reset has occurred for at least one of the PCIe devices; and 
recovering the at least one PCIe device if said determining indicates that a spurious reset has occurred for the at least one PCIe device;

detecting an SMI that is triggered periodically via SMI polling; and 
wherein said determining comprises:
reading the configuration settings stored within the PCIe device table for each PCIe device, and
determining that a spurious reset has occurred for at least one PCIe device if the configuration settings stored within the PCIe device table for the at least one PCIe device indicate that a command register is disabled when the at least one PCIe device is in a working state.

Claims 2-4, 8, and 20, 10-13, 18-19, and 21-22, and 15 are respectively dependent upon independent claims 1, 9, and 14.  Therefore claims 2-4, 8, and 20, 10-13, 18-19, and 21-22, and 15 are allowable by the virtue of dependency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  (US-20200310933-A1, US-20210026797-A1, US-20210240561-A1, US-20160283433-A1).
US-20200310933-A1: Based on step 306, after the hot reset processing is performed on the PCIE device 120, the PCIE device needs to log on again. Therefore, before detecting whether the device is faulty, the controller 110 needs to scan the PCIE device 120, and if the PCIE device 120 is scanned, detects whether the PCIE device 120 is faulty. A manner of scanning the PCIE device is as follows: the connection parameter of the PCIE device 120 is modified to obtain a modified connection parameter of the device. The modified connection parameter of the device is used to indicate that the PCIE device 120 and the upstream communications device of the PCIE device 120 are connected. This indicates that the 
US-20210026797-A1: Peripheral Component Interconnect Express (PCIe) controllers may be deployed in a default configuration where less than the ideal number of ports are enabled. Software programs then use information available after establishing the PCIe links on the ports that are available to determine what the ideal PCIe controller configuration is. For example, a configuration may be stored off-chip and the information is only communicated after the link is negotiated and in an active state. A complete reset and reconfiguration of the PCIe controller and other affected devices must then be triggered in order to have the correct configuration implemented. This mechanism could take on the order of seconds to determine the ideal configuration, slowing overall processing ability.
US-20210240561-A1: In operation, when a stop error occurs, BIOS 110 may capture stop error codes generated from the stop error (e.g., stop error codes present in the minidump) via a standard interface (e.g., Windows Management Interface, Advanced Configuration of Power Interface, UEFI variable services, etc.). Upon a subsequent reboot of information handling system 102 following the stop error, and prior to booting of an operating system of information handling system 102, BIOS 110 may read the captured stop error codes and perform a remedial action based on the captured stop error codes. For example, based on the stop error codes, BIOS 110 may perform one or more of the following remedial actions: [0027] Return BIOS settings to default levels or return to a known good BIOS configuration (if available) in which the last operating system boot of information handling system 102 was successful; [0028] Initiate an update to BIOS firmware if a new version is available; [0029] Perform 
US-20160283433-A1: Note that PCIe interfaces in a node typically receive programming (e.g., by Basic Input Output System (BIOS)) after reset to configure the ports with proper widths and speeds, to enable a link to train and function properly. Using an embodiment, although a flash device containing the BIOS code is placed behind a PCIe interface, an initial configuration may be effected to enable functional operation before this link training occurs. A component reset sequence may enable a designated PCIe interface (e.g., root port 330 of FIG. 3 and/or PCIe end points 450 of FIG. 4) to exit a reset state early in a reset sequence. This designated PCIe interface then may be designated with a default configuration (e.g., a single port, link width) based on its connected device. As one example, this link may be configured at x4 or x4 width at PCIe Gen1 speed 4 (which is at a link width of 4 or 1 and an operating frequency of 2.5 GHz). After initial operations at this base link width and speed, BIOS or other boot code (e.g., stored in an eSPI device) may operate to re-initialize the designated PCIe interface to a higher level of functionality.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew N Putaraksa whose telephone number is (303)297-4365.  The examiner can normally be reached on Monday-Thursday 7:00am-5:00pm MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.N.P./Examiner, Art Unit 2114              

/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114